Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pancholi et al. (US Pat. Pub. 2019/0348389).
Regarding claim 1, Pancholi teaches a semiconductor device, comprising:
a die comprising a semiconductor material, the die comprising two die portions [fig. 3e, 101 and 121 comprise two die portions, semiconductor material is present in 122 and 102] :
a first active surface comprising first active circuitry on a first die portion [fig. 3e, 122, paragraph [0035] teaches devices are present]; and
a second active surface comprising second active circuitry on a second die portion [fig. 3e, 102 [ paragraph [0024] teaches devices are present];
the first die portion and the second die portion joined together with the first active surface facing away from the second active surface [fig. 3e, 122 and 102 are on opposite sides].
Regarding claim 2, Pancholi discloses the semiconductor device of claim 1, further comprising at least one via comprising a first via portion extending from the first active surface through the first die portion and a second  via portion extending from the second active surface through the second die portion and aligned with and contacting the first via portion [fig. 3e, first via portions starting with 125 and continuing with 120 extend through the first die portion, second via portions starting with 105 and continuing with 110 extend through the second die portion and 120 and 110 are connected to each other].
Regarding claim 3, Pancholi teaches the semiconductor device of claim 1, wherein:
a first FEOL structure adjacent to the first die portion includes the first active circuitry, a first BEOL structure is located on a side of the first FEOL structure opposite the first die portion, and a first interconnect adjacent to the first BEOL structure is located opposite the first FEOL structure [fig. 3e, first FEOL 140, first BEOL structure M3/M4/M5/M6, first interconnect 111]; and

a second FEOL structure adjacent to the second die portion includes the second active circuitry, a second BEOL structure is located on a side of the second FEOL structure opposite the second die portion, and a second interconnect adjacent to the second BEOL structure is located opposite the second FEOL structure [fig. 3e, second FEOL structure 103, second BEOL structure M0/M1/M2, second interconnect 110].
Regarding claim 4, Pancholi discloses the semiconductor device of claim 3, further comprising vias each comprising a first via portion extending from the first active surface through the first die portion and a second  via portion extending from the second active surface through the second die portion and aligned with and contacting the first via portion [fig. 3e, first via portions starting with 125 and continuing with 120 extend through the first die portion, second via portions starting with 105 and continuing with 110 extend through the second die portion and 120 and 110 are connected to each other].
Regarding claim 5, Pancholi teaches the semiconductor device of claim 4, wherein each of the vias extends from between the first FEOL structure and the second FEOL structure, between the first BEOL structure and the second BEOL structure or between the first interconnect and the second interconnect [fig. 3e, vias 125 and 105 extend between the first FEOL and the second FEOL].
Regarding claim 6, Pancholi discloses the semiconductor device of claim 3, wherein the first FEOL and BEOL structures are at least substantially identical in structure and function to the second FEOL and BEOL structures [fig. 3e, the first FEOL and BEOL are substantially the same as the second FEOL and BEOL in that they are a layer of active devices connected to the interconnect by layers of metallization in dielectric].
Regarding claim 7, Pancholi teaches an assembly of semiconductor devices, comprising:
Stacked semiconductor memory devices [fig. 5, paragraph [0057] teaches the structure can function as memory], at least one of the devices comprising:
A composite semiconductor die comprising two die portions joined back to back [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, which each are two die portions joined back to back];
A first active surface comprising first integrated memory circuitry on a first die portion [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, first active surface 122];
And 
A second active surface comprising second integrated memory circuitry on a second die portion [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, second active surface 102].
Regarding claim 8, Pancholi discloses the assembly of claim 7, wherein at least each underlying respective semiconductor memory device located below an overlying respective semiconductor memory device in the stack comprises:
a composite semiconductor die comprising two die portions joined back-to-back [fig. 3e, 101 and 121 joined back to back];
a first active surface comprising first integrated memory circuitry on a first die portion [fig. 3e, first active surface 122, paragraphs [0032-0046] teach memory array devices are embedded, which are memory circuitry]; and 
a second active surface comprising second integrated memory circuitry on a second die portion [fig. 3e, second active surface 102, paragraphs [0032-0046] teach memory array devices are embedded, which are memory circuitry] .
Regarding claim 9, Pancholi teaches the assembly of claim 8, wherein:
each overlying respective semiconductor memory device or each overlying respective semiconductor memory device but for a top-most respective semiconductor memory device is connected to an underlying respective semiconductor memory device by an electrical connection between the respective second active surface of the overlying respective semiconductor memory device and the respective first active surface of the underlying respective memory semiconductor device [fig. 5, the bottom of die 502 is connected to the top of die 501 by electrical connections 507];
each underlying respective semiconductor memory device is connected to an overlying respective semiconductor memory device by an electrical connection between the respective first active surface of the underlying respective semiconductor memory device and the respective second active surface of the overlying respective semiconductor memory device [fig. 5, the bottom of die 502 is connected to the top of die 501 by electrical connections 507]; and
the respective first active surface of each respective semiconductor memory device but for the top-most respective semiconductor memory device in the stack is electrically connected to the respective second active surface by at least one via extending through the respective die, the at least one via comprising a via portion of the first die portion and a second via portion of the second die portion [fig. 3e, first via portions starting with 125 and continuing with 120 extend through the first die portion, second via portions starting with 105 and continuing with 110 extend through the second die portion and 120 and 110 are connected to each other connecting the first and second active surfaces].
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.  Applicant argues that Pancholi fails to teach a first active circuitry on a first die portion and a second active surface comprising a second active circuitry  on a second die portion, the first and second die portion joined together with the first active surface facing away from the second active surface.   Applicant argues that the active surface of Pancholi are facing inward toward 121 and not on away from one another.  However, this is not persuasive as the term active surface can be interpreted as any surface with active devices thereon.  As explained previously surface 122 and surface 102 contain active devices [paragraphs [0024 and 0035]], and are on opposite sides of the device, therefore the device has a first active surface and second active surface facing away from each other.  
Applicant also argues that Pancholi fails to teach a vias extending through die portions and instead teaches them in oxide regions.  However, this is not persuasive as the first and second die portions are considered to be 121 and 101 in their entirety and not only a substrate portion. The claims do not specifically require the vias to extend into any particular material and only that they extend from a first active surface to a second active surface.  As shown above, 125 and 120 extend through the first die portion and 105 with 110 extend through the second die portion and are connected to one another.  The first and second via portions are present at the first and second active surfaces respectively. 
Applicant further argues that Pancholi fails tot each a first BEOL structure located on a side of the first FEOL structure opposite the first die portion.  However this is not persuasive as explained above, the active circuitry is located in layer 122 [paragraph [0035]], the first FEOL is considered to be 140 [paragraph [0025], teaches EOL structures], the BEOL structure located on a side of 140 opposite 122 is considered to be M3/M4/M5/M6 and the first interconnect on the BEOL opposite the FEOL is 111.
Additionally, Applicant argues that Pancholi fails a composite semiconductor die comprising two die portions joined back-to-back, a first active surface comprising a first integrated memory circuitry on a first die portion and a second active surface comprising second integrated memory circuitry on a second die portion.  However, this is not persuasive as the term active surface can be interpreted as any surface with active devices thereon.  As explained previously surface 122 and surface 102 contain active devices [paragraphs [0024 and 0035]], and are on opposite sides of the device, therefore the device has a first active surface and second active surface facing away from each other.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816